ORDER
Counsel for Appellants/Cross-Appellees is ordered to show cause why sanctions should not be imposed for the improper oral argument before this Court on July 24, 2015, based on an L.A. Times news article, published July 21, 2015, three days before oral argument in this case, entitled “Suspect was fighting deportation,” the source for which is identified as “federal authorities” and which directly references and quotes from earlier proceedings in this case. Fed. RApp. P. 46(c); Circuit Rule 46-2(a); ABA Model Rules of Professional Conduct 3.5.
Counsel shall also provide the Court and opposing counsel with copies of the transcripts of the bond hearings for Mr. Keane Dean, including both the preliminary and the Rodriguez hearings, as well as any other bond hearings that may have taken place in Mr. Dean’s immigration proceedings, to which counsel also improperly referred during the July 24, 2015 oral argument.
Counsel shall have 28 days from the date of this order to respond by letter brief and to provide the transcripts.
IT IS SO ORDERED.